Citation Nr: 1013938	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-30 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk









INTRODUCTION

The Veteran served on active duty from June 1967 until June 
1969.  The Veteran also served in the United States Army 
Reserves for eleven months and twenty-three days ending in 
June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Veteran was formerly represented by the American Legion, 
however, in October 2009 he requested revocation of his 
representative and is currently representing himself pro se.

The issue of entitlement to service connection for PTSD on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied the 
Veteran's claim seeking entitlement to service connection for 
PTSD.  He was properly notified and did not file an appeal; 
and that decision became final.

2.  The evidence received since the March 2005 rating 
decision is not cumulative or redundant, and, when considered 
with previous evidence of record, relates to unestablished 
facts and raises a reasonable possibility of substantiating 
the Veteran's claim of entitlement to service connection for 
PTSD.





CONCLUSIONS OF LAW

1.  The March 2005 rating decision which denied service 
connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The additional evidence submitted since the March 2005 
rating decision is new and material, and the claim for 
service connection for PTSD is reopened. 38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156, 
3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition to reopen the claim 
for service connection for PTSD and the need to remand the 
claim on the merits for additional evidence, the Board finds 
that no discussion of VCAA compliance is necessary at this 
time. 


Pertinent Laws and Regulations

Evidence must be new and material to reopen a previously 
disallowed claim. In this case, the Veteran's claim for 
service connection for PTSD was denied by the RO in March 
2005 due to lack of a competent medical diagnosis of PTSD and 
competent medical nexus opinion relating the Veteran's 
claimed PTSD to service, and because he did not provide 
sufficient information for stressor verification. The Veteran 
did not appeal this decision and the decision became final. 
See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009). The Board will address the evidence submitted since 
the March 2005 RO decision.

The definition of "new and material evidence" was revised in 
August 2001. For claims filed on or after August 29, 2001, as 
in this case, new evidence means existing evidence not 
previously submitted to agency decision makers. Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156 (2009).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed. Justus v. Principi, 3 
Vet. App. 510, 513 (1992).


Analysis

The Veteran is seeking service connection for PTSD. However, 
the Board must first determine whether new and material 
evidence has been submitted to reopen his claim since an 
unappealed, and therefore final, rating decision denied this 
claim in March 2005. Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).

The Veteran contends that he is entitled to service 
connection for PTSD because he has recently discovered that 
the nervous condition that he had for years is called PTSD.  
The veteran filed his original claim for entitlement to 
service connection for PTSD in December of 2004.

In March 2005 a rating decision was issued denying the 
Veteran's claim for entitlement to service connection for 
PTSD due to the Veterans failure to respond to the January 
2005 VCAA notice, and specifically, due to lack of a PTSD 
diagnosis or an in-service stressor, and consequently, the 
information necessary to verify the claimed in-service 
stressor.

In March of 2007, the Veteran filed a claim to reopen his 
claim for entitlement to service connection for PTSD.  Along 
with his claim, the Veteran submitted three exhibits. 

"Exhibit A" is a stressor statement indicating that he 
served in Vietnam from December 1967 until December 1968 and 
was stationed in Da Nang with the 167th Signal Radio Relay 
Company where he worked in supply.  The Veteran also stated 
that during his tour, his base came under numerous incoming 
attacks which have haunted him to this day.  

"Exhibit B" is a letter from a private psychiatrist stating 
that he has diagnosed the Veteran with PTSD and chronic major 
depression which he further opined are related to his 
experiences while serving in Vietnam.  Additionally, the 
letter gives detail about the Veteran's current symptoms of 
PTSD and how they continue to impact the Veteran's life at 
this point in time.

"Exhibit C" contains what appears to be excerpts from a 
November 27, 2000 BVA decision that describes the histories 
of the Naval Support Activity in Da Nang, Vietnam as well as 
various enemy attacks taking place in Da Nang at the time the 
Veteran asserts to be stationed there.

In April 2007, the Veteran was sent proper VCAA notice which 
included the definitions of "new" and "material" evidence.  
The notice further explained that the Veteran's December 2004 
claim was denied due to lack of a PTSD diagnosis and lack of 
an in-service stressor.  Kent v. Nicholson, 20 Vet. App.1 
(2006). 

In April 2007, the Veteran responded stating that he had no 
additional information to submit in support of his claim for 
PTSD.

In September of 2007, the RO requested further information 
from the Veteran regarding his PTSD claim.  Specifically, the 
RO requested a two-month date range of when the claimed 
stressor events occurred.

In September of 2007, the Veteran responded to the RO's 
request by stating that he had no additional information to 
submit.  

In October 2007, the PTSD coordinator at the RO issued a 
memorandum of a formal finding on lack of information 
required to verify stressors in connection to the Veteran's 
PTSD claim.  The memorandum states that the information 
provided for the Veteran's claim is insufficient to send to 
the United States Armed Services Center for Research of Unit 
Records.  The memorandum further states the specific efforts 
taken on behalf of the RO to solicit the pertinent 
information from the Veteran via letters and telephone 
contacts.

In October of 2007, a further rating decision was issued that 
stated that new and material evidence has not been submitted 
to reopen the Veteran's claim for entitlement to service 
connection for PTSD.

The Board notes, however, that the Veteran has indeed 
submitted new and material evidence in favor of his claim for 
entitlement to PTSD.  Specifically, the Board finds that the 
March 2005 rating decision denied the Veteran's claim due to 
lack of a claimed stressor, lack of a competent medical 
diagnosis of PTSD, and lack of a nexus opinion relating the 
claimed stressor that occurred in service.  

Subsequently, in March 2007, along with the Veteran's request 
to reopen his PTSD claim, the Veteran submitted a private 
psychiatrist's medical diagnosis of PTSD who opined that his 
PTSD is service-connected.  Additionally, the Veteran 
submitted a stressor statement which indicates his unit 
number, the location where he was stationed, as well as a 
one-year time frame during which the claimed stressor 
occurred.

While such evidence may be insufficient to substantiate a 
claim for entitlement to service connection for PTSD, the 
issue on appeal is whether new and material evidence has been 
submitted that is not cumulative or redundant of the evidence 
of record at the time of the last rating decision, and the 
evidence must relate to an unestablished fact and raise a 
reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that the evidence received 
subsequent to the March 2005 rating decision is new and 
material as contemplated by 38 C.F.R. § 3.156(a), and 
provides sufficient basis to reopen the Veteran's claim for 
service connection for PTSD. 38 U.S.C.A. § 5108.  
Specifically, the Veteran has submitted a competent medical 
diagnosis complete with a nexus opinion that states that his 
current PTSD is related to his service.  In addition, he has 
submitted a supplemental statement containing additional 
facts necessary to verify his in-service stressor.  Moreover, 
the credibility of the above new and material evidence is 
presumed.  As such, because the Veteran has fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is applicable. See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).

For the reasons stated above, the Board finds that the 
Veteran has indeed submitted new and material evidence as 
required under U.S.C.A. §§ 5108, 7105 and C.F.R § 3.156.  
Consequently, the Veteran's claim for entitlement to service 
connection for PTSD should be reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

Because the Veteran's claim for entitlement to service 
connection for PTSD has been reopened, it may now be 
considered on the merits. However, upon review of the record, 
the Board has determined that additional development is 
required before this claim may be adjudicated.

The Board notes that the Veteran has asserted the claimed 
stressor that the base where he was stationed came under 
frequent enemy attack.  In relation to his claimed stressor, 
the Veteran has provided the geographical location where he 
was stationed, a one-year period where he claims that his 
unit was located during such attacks, and his unit number and 
identification information.  While the Board notes that this 
is not a two-or three-month period as requested by the RO, it 
is sufficient to warrant further development by the RO and it 
is reasonable that such claimed attacks, rather than being a 
single incident, may have been ongoing and thus may have 
spanned a longer time than the two-to three-month window of 
time requested.   The Veteran has stated on numerous accounts 
that he has no further evidence to submit, however, the RO 
should use the information provided, along with the Veteran's 
service personnel records, to attempt to conduct a search 
with United States Army and Joint Services Records Research 
Center (JSRRC).

Accordingly, the case is REMANDED for the following action:

1.  Review the file and prepare a summary of 
the Veteran's claimed stressor, specifically, 
his account of frequent enemy attacks at Da 
Nang in Vietnam between December 1967 and 
December 1968. This summary, together with a 
copy of the Veteran's DD Form 214, should be 
sent to the JSRRC and/or other official 
sources. Any information that might corroborate 
the Veteran's alleged stressor regarding the 
aforementioned enemy attacks at the base where 
he was stationed should be requested.

2. If, and only if, the in-service stressor 
is verified, the RO/AMC should schedule the 
Veteran for a VA psychiatric examination by 
a psychiatrist to determine whether the 
Veteran suffers from PTSD as a result of 
service.

Following examination and review of the 
claims folder, the examiner should provide 
an opinion as to whether it is more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any currently diagnosed PTSD 
is related in any way to the Veteran's 
service. If there is no connection 
whatsoever between any currently diagnosed 
PTSD and service, this should be so 
indicated by the examiner. 

Should a psychiatric condition other than 
PTSD be diagnosed, the examiner also should 
indicate whether it is as least as likely as 
not that such condition had its onset in 
service or is otherwise related to service. 
A discussion of the complete rationale for 
any opinion expressed should be provided.

3. After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If any 
benefit sought on appeal remains denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  







The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


